DETAILED ACTION
Status of Claims
	This action is in response to the application No. 16/168808 filed on 10/23/2018.  Claims 1-20 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 9, 13-16, and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Alasry et al. US 2017/0084578 (“Alasry”).

As to claim 1,  13, and 14, Alasry discloses a system and method for controlling a vehicle, comprising:
the data collection module 104 may monitor all aspects of the vehicle for the learning module 108 to identify patterns of behavior of the driver…); 
obtaining training data when the tutorial performs training of the driver (see at least ¶17-25; the data collection module 104 may monitor all aspects of the vehicle for the learning module 108 to identify patterns of behavior of the driver…); 
storing information associated with the driving pattern of 10the driver based on the obtained training data (see at least Fig 2, element 224; ¶28-33; the pattern is integrated into the pattern database 224…); and 
controlling autonomous driving of the autonomous driving vehicle based on the information associated with the driving pattern of the driver (see at least ¶28; the vehicle control module 112 performs the pattern response in response to an occurrence of the pattern…The pattern response may include actuating a brake actuator 136, actuating an accelerator actuator 140, or actuating a steering wheel actuator 144…).

As to claims 2 and 15, Alasry discloses further comprising providing information related to the autonomous driving controlled based on the stored information associated with the driving pattern of the driver when the autonomous driving vehicle has an accident (see at least ¶24-33; the pattern may be classified as safe, unsafe, or unaffected…). 

As to claims 3 and 16,  Alasry discloses wherein controlling the autonomous driving comprises: extracting the stored information associated with the driving pattern of the driver obtained through the tutorial when surrounding situations are recognized through the autonomous driving vehicle; and controlling the autonomous driving vehicle based on the extracted information associated with the the pattern recognizing module 212 receives pattern information from the driver observation module 200, the environment observation 204, and the vehicle observation module 208. The pattern recognizing module 212 identifies patterns of driver behavior based on information collected from the driver…).

As to claim 4, Alasry discloses wherein controlling the autonomous driving comprises: calculating collision prediction information between the autonomous driving vehicle and at least one other vehicle around, ahead of or behind the autonomous driving vehicle; and controlling speed of the autonomous driving vehicle based on the calculated collision prediction information to maintain a specific distance from the at least one other vehicle (see at least ¶15-19; the sensor 120 may be able to collect data and identify when the vehicle changes lanes as well as when the distance between vehicles and objects increases or decreases…).

As to claim 5, Alasry discloses wherein controlling the autonomous driving comprises: sensing whether the driver manually drives the autonomous driving vehicle; and controlling the autonomous driving vehicle according to control data generated based on manual driving of the driver (see at least ¶17-25; the data collection module 104 may monitor all aspects of the vehicle for the learning module 108 to identify patterns of behavior of the driver…).

As to claim 6, Alasry discloses wherein storing the information associated with the driving pattern of the driver comprises: estimating reference data of the training data from the tutorial; and storing the information associated with the driving pattern of the driver based on the estimated reference data (see at least Fig 2, element 224; ¶28-33; the pattern is integrated into the pattern database 224…).
claims 9 and 19, Alasry discloses wherein executing the tutorial comprises providing a driving situation in which the autonomous driving vehicle is driven on a road in real time as the tutorial (see at least ¶15-19; the sensor 120 may be able to collect data and identify when the vehicle changes lanes as well as when the distance between vehicles and objects increases or decreases…).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alasry in view of Atsmon US 2019/0228571 (“Atsmon”).

As to claims 7 and 17, Alasry fails to explicitly disclose wherein executing the tutorial comprises: generating a virtual situation by producing at least one scenario for recognizing the driving pattern of the driver; and reproducing the generated virtual situation. However, Atsmon teaches wherein executing the tutorial 5comprises: generating a virtual situation by producing at least one scenario for recognizing the driving pattern of the driver; and reproducing the generated virtual situation (see at least ¶11-12; training the autonomous driving systems using the simulated virtual realistic model may allow for significant scalability since a plurality of various ride scenarios may be easily simulated for a plurality of geographical locations…).
Thus, Alasry discloses a system and method for training patterns for an autonomous vehicle to follow given the sensed scenarios and Atsmon teaches a similar training system that utilizes virtual reality to train scenarios of various types. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system disclosed by Alasry, with the virtual reality training environments taught by Atsmon, because it would allow greater scalability for training scenarios and increase the safety of the autonomous driving systems. 

Claims 8, 12, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alasry in view of 8,965,621 (“Urmson”).

As to claims 8 and 18, Alasry fails to explicitly disclose wherein executing the tutorial comprises: providing question information for recognizing the driving pattern of the driver as the tutorial; and receiving an answer related to the question information from the driver. However, Urmson teaches wherein executing the tutorial comprises: providing question information for recognizing the driving pattern of the driver as the tutorial; and receiving an answer related to the question information from 15the driver (see at least col 9, lines 63-66; as such, various prompts for user information may be displayed or otherwise communicated to the driver, and the driver may enter any desired input through the interface system. 
Thus, Alasry discloses a system and method for training patterns for an autonomous vehicle and Urmson teaches a similar autonomous training which also includes various questions and feedback from to and from the user. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system disclosed by Alasry, with the user prompt and feedback taught by Urmson, because it would allow the user to directly impact the functionality of the system without relying on the machine learning to comprehend all data. 

As to claims 12 and 20, Alasry fails to explicitly disclose wherein executing the tutorial comprises executing the tutorial when authentication on the driver is performed based on identification information of the driver. However, Urmson teaches wherein executing the tutorial comprises executing the tutorial when authentication on the driver is performed based on identification information of the 10driver (see at least col 9, lines 63-col 10, line 6; for example, user data input may include user identification and/or other user attribute data such as gender and age…). 
Thus, Alasry discloses a system and method for training patterns for an autonomous vehicle and Urmson teaches training data for an autonomous vehicle which includes determining the identification of the driver. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system disclosed by Alasry, with the driver identification taught by Urmson, because it would provide the system with means for verifying the driver of the vehicle on which the training data will be collected for. 

Allowable Subject Matter
Claims 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P INGRAM whose telephone number is (571)272-7864.  The examiner can normally be reached on M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-151.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Thomas Ingram/               Primary Examiner, Art Unit 3668